Title: [Diary entry: 20 May 1785]
From: Washington, George
To: 

Friday 20th. Mercury at 61 in the Morning—68 at Noon and 72 at Night. Brisk Southerly Wind until Noon when it became calm till the Evening—then the Wind sprung up again from the same point. Day warm and clear. Rid to my Mill, and to Morris’s. Planted in boxes No. 10 & 11 in the garden, adjoining to the other boxes 48 seeds of the Mahogany tree brot. by Mr. G. A. Washington from the West Indies. A Mr. Noah Webster came here in the Afternoon & stayed all Night. As did one Richd. Boulton a House joiner and Undertaker recommended to me by Colo. Wm. Fitzhugh of Maryld.  Upon enquiry, found that my overseer at the ferry had begun to plant Corn on the 12th. and Morris at Dogue run on the 18th.